                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


KELLY J. SNYDER,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1433

WESTERN REGIONAL JAIL AUTHORITY;
CAPTAIN ALDRAGE;
CAPTAIN SAVILLA; and
ANY C.O. THAT HAS WORKED IN A5 SECTION,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendants’ Motion to Dismiss (ECF No. 15); dismiss the

Complaint, with prejudice (ECF No. 2); and remove this matter from the docket of the Court.

Neither party has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Defendants’ Motion to Dismiss (ECF No. 15);

DISMISSES the Complaint, with prejudice (ECF No. 2); and REMOVES this matter from the

docket of the Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:         December 3, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
